                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


LANA WEINBACH,                                       )
                                                     )
           Plaintiff,                                )
                                                     )
      v.                                             )       Case No. 4:18-CV-00381-JAR
                                                     )
THE BOEING COMPANY and                               )
COMPUTERSHARE, INC.,                                 )
                                                     )
           Defendants.                               )

                               MEMORANDUM AND ORDER

       This matter is before the Court on the separate motions to dismiss filed by Defendants

The Boeing Company (“Boeing”) and Computershare, Inc. (“Computershare”). (Doc. Nos. 17

and 23). The motions are fully briefed and ready for disposition. For the following reasons, the

motions to dismiss will be granted in part and denied in part.

I.     Background

       In 2008, Plaintiff Lana Weinbach’s stock in Defendant The Boeing Company was turned

over to the State of Missouri after it was presumed to be abandoned. (Compl., Doc. No. 1 ¶¶ 23).

Specifically, Boeing, though its agent Computershare, reported 2,589 of Plaintiff’s shares were

abandoned property, and those shares were transferred to the Treasurer of the State of Missouri

under the procedures set forth by the Missouri Uniform Disposition of Unclaimed Property Act

(“UDUPA”), Mo. Rev. Stat. § 447.50, et seq. (Compl. at ¶ 25). Plaintiff alleges that Boeing and

Computershare (collectively, “Defendants”) failed to comply with the UDUPA because they

transferred Plaintiff’s shares without complying with the statute’s notice requirements. (Compl.

at ¶ 31-32).
        In October 2010, the Treasurer sold Plaintiff’s shares in accordance with state

regulations. (Compl. at ¶ 38). Plaintiff claims that the value of her shares in October 2010 is

significantly lower than the current value of those shares (an amount exceeding $960,000).

(Compl. at ¶¶ 39-40).

        On March 7, 2018, Plaintiff filed this action against Defendants asserting three causes of

action: negligence (Count I); conversion (Count II); and breach of fiduciary duty (Count III).

Boeing moves to dismiss Plaintiff’s complaint on several grounds. Boeing first argues that the

UDUPA administrative process is the exclusive remedy for Plaintiff’s injuries, and Plaintiff has

failed to exhaust those remedies. Boeing also contends that Plaintiff fails to state a claim for

which relief may be granted. Boeing argues that Plaintiff’s negligence claim is actually a claim

for negligence per se and that Missouri does not recognize a private right of action under the

UDUPA.      Boeing also argues that Plaintiff’s conversion claim fails because Boeing never

assumed a right of ownership over the property. Lastly, Boeing maintains that Plaintiff’s breach

of fiduciary duty claim fails because Boeing itself owes no fiduciary duty to its stockholders

under Delaware law. Defendant Computershare advances similar arguments in its motion to

dismiss, except that it claims Plaintiff cannot state a claim for breach of fiduciary duty against it

as a transfer agent.

II.     Legal Standard

        In ruling on a motion to dismiss, the Court assumes all facts alleged in the complaint are

true, and liberally construes the complaint in the light most favorable to the plaintiff. Eckert v.

Titan Tire Corp., 514 F.3d 801, 806 (8th Cir. 2008). The purpose of a motion to dismiss under

Federal Rule of Civil Procedure 12(b)(6) is to test the legal sufficiency of the complaint. An

action fails to state a claim upon which relief can be granted if it does not plead “enough facts to



                                                 2
state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555, 570 (2007). To survive a motion to dismiss, a plaintiff’s factual allegations “must be

enough to raise a right to relief above the speculative level.” Id. at 555.

III.   Discussion

       a. Exhaustion of Administrative Remedies

       Under Missouri law, a trial court does not have subject matter jurisdiction in a case in

which the party seeking judicial review has not exhausted all administrative remedies. Doody v.

State, Dep’t of Soc. Servs., Div. of Child Support Enf’t, 993 S.W.2d 563, 565 (Mo. Ct. App.

1999). “The purpose of exhaustion is to prevent premature interference with agency processes

so that the agency may function efficiently and so that it may have an opportunity to correct its

own errors, to afford the parties and the courts the benefit of its experience and expertise, and to

compile a record that is adequate for judicial review.” Id. (internal citation omitted).

       Boeing argues that Plaintiff’s complaint should be dismissed so that she may submit her

claim through the proper administrative procedures under the UDUPA. (Doc. No. 20 at 13).

Plaintiff responds that exhaustion is an affirmative defense, not a pleading requirement, and that,

in any event, her administrative remedy was inadequate because the value of her shares at the

time they were sold by the Treasurer in 2010 is substantially less than their current value.

Boeing replies that if Plaintiff already obtained the relief sought, she should be prohibited from

obtaining a double recovery from both Boeing and the State. Moreover, Boeing argues that the

UDUPA does not create a private cause of action against Boeing.

       Boeing does not cite, nor can the Court identify, any case law requiring Plaintiff to

affirmatively plead administrative remedies. Thus, failure to exhaust is an affirmative defense

that cannot be resolved on this motion to dismiss record.



                                                  3
       b. Negligence

       To make an adequate claim for common law negligence, a plaintiff must establish that

the defendant had a duty to protect the plaintiff from injury, the defendant failed to perform that

duty, and the defendant’s failure proximately caused injury to the plaintiff. Lopez v. Three

Rivers Electric Co–op., Inc., 26 S.W.3d 151, 155 (Mo. banc 2000). Existence of a duty is

normally based on foreseeability that the conduct complained of might lead to the injury

suffered. Id. at 219. If the injury is foreseeable and the conduct occurred, the duty has been

breached. Id.

       Plaintiff alleges that Defendants owed her a duty under the UDUPA to exercise

reasonable and necessary diligence consistent with good business practices to ascertain her

whereabouts before assuming that her stock had been abandoned. (Compl. at ¶ 58). Defendants

argue that Plaintiff is actually asserting a claim for negligence per se and that a statute cannot

establish the duty owed to a plaintiff in a negligence action.     In support, they point to nearly

identical action filed by Plaintiff: Weinbach v. Starwood Hotels & Resorts Worldwide, Inc., No.

4:16CV783JCH, 2017 WL 3621459, at *3 (E.D. Mo. Aug. 23, 2017). Defendants argue that

Plaintiff’s claims before the Court here should fail for similar reasons.

       In Starwood Hotels, Plaintiff asserted a claim of negligence per se for the defendant’s

failure to make proper efforts to locate Plaintiff before deeming her shares to be abandoned and

transferring them to the Treasurer. Id. The Court rejected her claim, holding that the UDUPA

did not create a private right of action and that the UDUPA was not a safety statute and thus

could not provide a basis for common law negligence per se.




                                                  4
       Here, Plaintiff brings a negligence claim which, unlike negligence per se, does not

require the Court to examine legislative intent or whether the UDUPA allows such a claim.

Thus, the decision in Starwood Hotels is not dispositive.

       Instead, the Court finds Sill v. Burlington N. R.R., 87 S.W.3d 386, 391–92 (Mo. Ct. App.

2002) to be instructive. In Sill, the plaintiffs were injured as a result of a collision between their

vehicle and a horse that escaped through a fence owned and maintained by the railroad. Id. at

388. The plaintiffs claimed that the railroad was negligent for its violation of a Missouri statute

requiring railroads to “erect and maintain lawful fences” along the railroad right-of-way. Id. at

389, 392. The railroad argued that the statute did not create a duty under negligence per se or

common law negligence. Id. at 392.

       The Missouri Court of Appeals held that “it would be foreseeable to [the railroad] that

failure to exercise reasonable care in the maintenance of the fence along its right-of-way could

lead to an animal proceeding onto the track, traveling beyond the right-of-way, and colliding

with an automobile on a nearby public highway.” Id. at 394. Therefore, it held that the same

principles applied to a claim of violations of the statutory duty as to a violation of a duty imposed

under the general principles of law. Id.       Here, it is foreseeable that Defendants’ failure to

exercise due care in locating and notifying stockholders before transferring their shares to the

Treasurer would lead to the wrongful transfer and loss of property. Thus, the UDUPA may

establish a duty of care.

       Defendants also argue that Plaintiff must plead “something more” than a mere violation

of a regulatory scheme to assert a negligence action. See Dierkes v. Blue Cross & Blue Shield of

Mo., 991 S.W.2d 662, 669 (Mo. 1999). Plaintiff has done so here. Although she cites the notice

requirements set forth in the statute to establish Defendants’ duty of care, her negligence claim is



                                                  5
not based solely on a violation of the UDUPA, nor does her claim consist solely of an attempt to

enforce the UDUPA. See id. Accordingly, Defendants’ motions to dismiss Count I will be

denied.

          c. Conversion

          Generally speaking, “conversion is any distinct act of dominion wrongfully exerted over

one’s property, in denial of his right or inconsistent with it.” Aldridge v. Francis, 503 S.W.3d

314, 317 (Mo. Ct. App. 2016) (interal citation omitted). Conversion requires proof of three

elements: (1) the plaintiff is entitled to possession of the property; (2) the defendant exercised

unauthorized control over the property; and (3) the defendant deprived the plaintiff of [her] right

to possession. Lafayette v. Courtney, 189 S.W.3d 207, 210 (Mo. Ct. App. 2006).

          Defendants argue that Plaintiff’s claim for conversion fails because Defendants’

possession of the property was authorized under the UDUPA. However, this assumes facts

beyond the face of Plaintiff’s complaint and makes legal conclusions regarding the propriety of

Defendants’ actions. Moreover, no Missouri court has expressly rejected a conversion claim

based upon a stock transfer. Accordingly, after careful review of Plaintiff’s complaint, the Court

concludes that Plaintiff has adequately pled conversion, and Defendants’ motions to dismiss

Count II will be denied.

          4.     Breach of Fiduciary Duty

          To state a claim for breach of fiduciary duty under Missouri law, Plaintiff must show: (1)

a fiduciary relationship existed; (2) breach; (3) causation; and (4) harm. Int’l Envtl. Mgmt., Inc.

v. United Corp. Servs., Inc., 858 F.3d 1121, 1125 (8th Cir. 2017) (citing Robert T. McLean

Irrevocable Tr. v. Patrick Davis, P.C., 283 S.W.3d 786, 792–93 (Mo. Ct. App. 2009). Boeing

argues that under Delaware law, an issuing corporation does not owe a fiduciary duty to its



                                                  6
stockholders. Computershare argues that no fiduciary duty relationship exists between it, a

transfer agent, and Plaintiff.

        While a corporation’s directors and officers may owe certain fiduciary duties to its

shareholders, a corporation itself does not. See A.W. Fin. Servs., S.A. v. Empire Res., Inc., 981

A.2d 1114, 1127 (Del. 2009) (holding that under Delaware law, the issuing corporation is not a

fiduciary to its stockholders). Similarly, other courts have found that a transfer agent holds a

duty to the corporation, not the shareholder. See Affiliated Ute Citizens v. United States, 406

U.S. 128, 152 (1972) (“if the two men and the employer bank had functioned merely as a transfer

agent, there would have been no duty of disclosure” under securities law); Guilfoyle v. Olde

Monmouth Stock Transfer Co., 130 Nev. 801, 810, 335 P.3d 190, 197 (2014) (holding that a

transfer agent is not liable to a shareholder for mere nonfeasance, and that a transfer agent’s duty

was to the corporation); Mears v. Crocker First Nat. Bank of San Francisco, 97 Cal. App. 2d

482, 485, 218 P.2d 91, 92 (1950) (holding that there exists no common law fiduciary duty

between a stock transfer agent and a shareholder where there is no direct relationship between

the parties). Thus, Count III will be dismissed without prejudice.

IV.     Conclusion

        Accordingly,

        IT IS HEREBY ORDERED that Defendant The Boeing Company’s motion to dismiss

(Doc. No. 17) is DENIED as to Counts I and II, and GRANTED as to Count III.

        IT IS FURTHER ORDERED that Defendant Computershare, Inc.’s motion to dismiss

(Doc. No. 23) is DENIED as to Counts I and II, and GRANTED as to Count III.

        IT IS FURTHER ORDERED that Count III of Plaintiff’s Complaint is DISMISSED

without prejudice.



                                                 7
       IT IS FURTHER ORDERED that a Rule 16 conference will be set by separate Order.



Dated this 24th day of October, 2018.


                                           JOHN A. ROSS
                                           UNITED STATES DISTRICT JUDGE




                                           8
